Citation Nr: 1636016	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  10-13 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than August 11, 2008, for the grant of service connection for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to October 1970, and from January 1971 to January 1977. He had periods of service in Vietnam between 1966 and 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the United States Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. In that decision, the RO granted service connection for type II diabetes mellitus, and made service connection effective August 11, 2008.


FINDINGS OF FACT

1. The Veteran's type II diabetes mellitus was diagnosed in 2008 and did not have onset earlier than 2007.

2. VA did not receive a claim, formal or informal, for service connection for the Veteran's type II diabetes mellitus until August 11, 2008.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 11, 2008, for the grant of service connection for type II diabetes mellitus have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

This appeal arises from a disagreement with the initially assigned effective date after service connection was granted. Once a decision awarding service connection, a disability rating, and an effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required, because the claim has already been substantiated.

The claims file contains service medical records, post-service VA and private medical records. It is not necessary to develop additional evidence because the effective date issue turns on when a claim was filed and when the Veteran had diabetes. All records potentially relevant to this matter appear to be of record. Thus, VA's duty to assist has been met.

Effective Date

On August 11, 2008, the RO received the Veteran's claim for service connection for type II diabetes mellitus. The Veteran contends that the effective date for service connection for his diabetes should be earlier than August 11, 2008, because his diabetes is presumed service connected based on his presumed exposure to herbicides during his Vietnam service, and because his diabetes had onset earlier, as early as May 2007.

Except as otherwise provided, the effective date of an award of disability compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later. See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. A grant of service connection and compensation is effective the day following separation from service if a claim is received within one year after separation from service. 38 C.F.R. § 3.400(b)(2).

Retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law. 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114. To be eligible for a retroactive payment under these provisions, the claimant must have met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue, and must have been continuously eligible from that date to the date of claim or administrative determination of entitlement. In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue. 38 C.F.R. § 3.114(a). If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the veteran met all the criteria of the liberalizing law or issue as of the effective date of the liberalizing law. 38 C.F.R. § 3.114(a)(3).

Additionally, VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs. See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; if there was a claim for benefits pending before VA on May 3, 1989; or if a claim was received by VA between May 3, 1989, and the effective date of the applicable liberalizing law. 38 C.F.R. § 3.816(c)(1)-(2). If the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400. 38 C.F.R. § 3.816(c)(4). A Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease, including type II diabetes mellitus. The liberalizing law that added type II diabetes mellitus as a disease presumptively due to in-service exposure to herbicides became effective May 8, 2001.

The Veteran is a Vietnam veteran and he has type II diabetes mellitus. Thus, he is a Nehmer class member. He was not denied compensation for diabetes between September 25, 1985, and May 3, 1989, however. He did not have a claim for compensation for diabetes pending on May 3, 1989, and he did not submit a claim for compensation for diabetes between May 3, 1989, and May 8, 2001. As the circumstances of his diabetes compensation claim do not meet the requirements of 38 C.F.R. § 3.816(c)(1) or (2), the effective date for the grant of service connection for his diabetes must be assigned according to 38 C.F.R. §§ 3.114 and 3.400. 38 C.F.R. § 3.816(c)(4).

Under 38 C.F.R. § 3.114, when for a claim for compensation becomes grantable based on a change in law, the effective date of the changed law may be assigned as the effective date for compensation. It is required that the claimant was eligible for compensation as of the date of the change in the law and continuously thereafter. Diabetes was added to the list of diseases presumed to be related to herbicide exposure effective May 8, 2001. The evidence does not suggest, and the Veteran does not contend, that he had diabetes as of May 8, 2001. Medical records reflect that he was diagnosed with diabetes in 2008. He has asserted, and submitted medical records to support, that symptoms and findings suggested the existence of diabetes earlier, as early as May 2007. As his diabetes did not have onset by May 8, 2001, he was not eligible for compensation for diabetes at that time. Therefore, assignment of an earlier effective date under 38 C.F.R. § 3.114 is not warranted.

Turning to 38 C.F.R. § 3.400, the Veteran has not asserted, and the claims file does not reflect, that he or an authorized representative submitted a formal or informal claim for service connection for diabetes prior to the claim VA received on August 11, 2008. The Veteran has submitted evidence that his diabetes may have become manifest earlier, possibly as early as May 2007. As the Veteran is presumed to have been exposed to herbicides during service, evidence regarding the date of onset of his diabetes is relevant to establishing the date that his entitlement to service connection for diabetes arose. When the date of receipt of the claim is later than the date that the entitlement arose, however, the effective date of the award of compensation is the date of receipt of the claim. The claimed earlier onset of diabetes therefore does not provide a basis for an earlier effective date for service connection and compensation. The Board therefore denies an effective date earlier than August 11, 2008.


ORDER

Entitlement to an effective date prior to August 11, 2008, for the grant of service connection for diabetes is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


